The testimony was quite strong to prove that the sale to the plaintiff was made to defraud the creditors of Andrew Gill, but the jury having passed upon the question of fact, under instructions from the judge, which were not justly objectionable, and the General Term having affirmed their decision, we are not to reverse the judgment merely because we might differ with the jury in the conclusion to which they arrived.
The only question in the case which I consider as calling for a review, and, indeed, the only one on which the counsel for the appellants seemed to rely before us, arises upon a ruling of the judge at the trial, excluding evidence which was offered by them in regard to the value of the property.
The facts bearing on the question are, that the plaintiff had given testimony tending to establish that the goods were worth more than the amount found by the jury. After the plaintiff rested her case, the defendants proved, by several merchants who attended the sheriff's sale, that the goods brought more than they were worth. After the defendants rested, the plaintiff recalled Andrew Gill, who was examined in her behalf, and then the case shows as follows: "Re-cross. Q. Nine thousand seven hundred and ten dollars and sixteen cents was the whole amount of the sale by the sheriff. Objected to by plaintiff; objection sustained; exception taken by defendants." *Page 46 
It was not objected on the trial, nor is it claimed by the respondent now, that the question was objected to or ruled out, on the ground that it was leading; nor was it put on the ground that the case, as to the question of value, was closed, and that for that reason the evidence offered was rejected, though that objection is made to it now. But it is insisted mainly, now, that the proposition as quoted, was not a question propounded to the witness, but was merely an assertion of counsel, made while the trial was progressing. The case is imperfectly made up, or else the question was in artificially put; but still quite enough appears to render it pretty clear that a question was intended, and was so understood at the time. If the plaintiff's counsel considered it as a mere assertion of counsel, why did he object to it? It would, as such, prove nothing, and could in no way affect the interests of his client; and if the judge had so considered it, instead of ruling it out, he would have treated it as wholly immaterial, and as requiring no ruling from him. And I think, it being considered to be a question, we have no right, under such an objection and such a ruling, to assume that it was excluded because the testimony on that point had been closed. If such was the reason for excluding it, it should have been stated. It therefore only remains to be seen whether such testimony was competent upon the question of value of the goods. The authorities leave no doubt that such testimony, although not very strong to control the question of value, is competent, as one of the evidences of value, and proper to be considered by the jury in connection with all the other evidence bearing on that question. (Campbell v. Woodworth, 20 N.Y., 499; Dixon v.Buck, 42 Barbour, at page 74.)
For the exclusion of the evidence offered, the judgment of the General Term, and of the City Court of Brooklyn, should be reversed and a new trial granted, with costs to abide the event.
All concurred for reversal except LOTT, J., who did not sit.
Judgment reversed and new trial ordered, costs to abide the event. *Page 47